Case 0:20-cv-60416-AMC Document 100-1 Entered on FLSD Docket 07/09/2021 Page 1 of 12




                                  Exhibit 1
Case 0:20-cv-60416-AMC Document 100-1 Entered on FLSD Docket 07/09/2021 Page 2 of 12

                                        CONFIDENTIAL

                                                                        Page 1

    1                      UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
    2
                            CASE NO. 0:20-CV-60416-AMC
    3
    4      TOCMAIL INC., a Florida
           corporation,
    5
                           Plaintiff,
    6
           vs.
    7
           MICROSOFT CORPORATION, a
    8      Washington corporation,
    9                   Defendant.
   10      _______________________________/
   11
                                         March 17, 2021
   12                                    12:04 p.m. - 6:20 p.m.
   13
   14
                       VIDEOTAPED DEPOSITION OF JASON ROGERS
   15
                           TAKEN VIA ZOOM TELECONFERENCE
   16
   17
   18           Taken on behalf of the Defendant before
   19      Alice J. Teslicko, RMR, Notary Public in and for the
   20      State of Florida at Large, pursuant to an Amended
   21      Notice of Taking Video-Taped Deposition in the above
   22      cause.
   23
   24
   25

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-1 Entered on FLSD Docket 07/09/2021 Page 3 of 12

                                       CONFIDENTIAL

                                                                          Page 14

    1




    5             Q    What's the EOP malware stack?
    6             A    So Exchange Online Protection is kind of our
    7      base security mail gateway product.                 So we refer to
    8      that as EOP.    So that comes with either -- every
    9      mailbox that you get to the Cloud has an Exchange
   10      Online mailbox or you can purchase it to protect
   11      on-premises email boxes as well.
   12




                                    Veritext Legal Solutions
        800-726-7007                                                            305-376-8800
Case 0:20-cv-60416-AMC Document 100-1 Entered on FLSD Docket 07/09/2021 Page 4 of 12

                                       CONFIDENTIAL

                                                                      Page 26

    1




   23             Q    And what is a wrapped link?
   24             A    So the way that Safe Links works is within
   25      an email we wrap links inside of our own Safe Links

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-1 Entered on FLSD Docket 07/09/2021 Page 5 of 12

                                       CONFIDENTIAL

                                                                      Page 27

    1      URL.    So we would replace a link with a link to our
    2      Safe Links web service that points to our web server
    3      and then we pass the original link as a parameter as
    4      part of the URL that we've replaced it with.
    5                  So that's how we're able to check reputation
    6      when the URL is clicked on, and then we'll do a client
    7      side redirect to the target link if we don't have any
    8      bad reputation for the URL.
    9




                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-1 Entered on FLSD Docket 07/09/2021 Page 6 of 12

                                       CONFIDENTIAL

                                                                      Page 28

    1




                                                                      .
   23             Q    So what are some of the other -- other than
   24      Safe Links, what are some of the other parts of the
   25      security stack?

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-1 Entered on FLSD Docket 07/09/2021 Page 7 of 12

                                       CONFIDENTIAL

                                                                          Page 29

    1             A    So we have -- I guess maybe the best way to
    2      think of it is kind of in tiers.             We have an edge
    3      tier, where we would do blocks based entirely on the
    4      sending infrastructure of the mail.                 So as the sending
    5      infrastructure connects to us, if we know that it's
    6      bad, it's coming from an IP that we know is bad, then
    7      we would reject the mail at the edge.
    8                  If it's an abnormal volume, you know, from a
    9      particular sender, if it's an abnormal volume to a
   10      particular recipient, we would block with something
   11      called direct reface, blocking where an admin can
   12      configure the service to say, hey, if this email is
   13      coming in and it's not directed towards a recipient
   14      that's in our directory, then we'll drop it at the
   15      edge as well.
   16                  Then we have kind of center-based
   17      intelligence blocks and so this is the -- kind of the
   18      next layer of understanding who's sending the email.
   19      So we would look for impersonation attempts.                 We would
   20      look for spoofing attempts, things like first contact,
   21      where we would test special handling of an email, if
   22      it's someone who is not in your center graph, someone
   23      who doesn't normally send emails to you.
   24                  Then we get down into delivery time contents
   25      scanning.    So this would be things like, you know, AV

                                    Veritext Legal Solutions
        800-726-7007                                                         305-376-8800
Case 0:20-cv-60416-AMC Document 100-1 Entered on FLSD Docket 07/09/2021 Page 8 of 12

                                       CONFIDENTIAL

                                                                      Page 30

    1      engines.    You know, running attachments through AV
    2      engines.    This would be reputation-based blocks of
    3      file hashes and URLs in emails.            This would be -- I
    4      guess this would include Safe Attachments, this would
    5      include delivery time URL detonation, and then also I
    6      guess all of our anti-spam and bulk filters as well
    7      would be part of that layer.
    8                  Then we have a postdelivery layer after that
    9      and Safe Links would be part of the postdelivery
   10      layer, so things that happen after the mail has been
   11      in the inbox.    We've got zero-hour auto purge, which
   12      is our ability to go in and remove an email
   13      automatically.     The system can pull an email back out
   14      of the inbox if we find out postdelivery that it might
   15      be malicious.
   16                  Then we would consider kind of that entire
   17      post-breach to a links suite to be part of that
   18      post-delivery section as well.           So detections that
   19      happen as part of the error that I was telling you
   20      about earlier would fall into that category.
   21




                                    Veritext Legal Solutions
        800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 100-1 Entered on FLSD Docket 07/09/2021 Page 9 of 12

                                       CONFIDENTIAL

                                                                      Page 88

    1




    5             A    So it's not that Microsoft says it's safe.
    6      It's that we didn't say it was malicious.
    7                  I don't mean to mince words, but really what
    8      we try to do is make a determination that something is
    9      malicious and we block based on it being malicious.
   10      So if we're unable to state that it's malicious, then
   11      we allow the link to go through if we don't have
   12      another available reputation source for this
   13      particular link.
   14




                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-1 Entered on FLSD Docket 07/09/2021 Page 10 of
                                      12
                                     CONFIDENTIAL

                                                                    Page 151

   1




   9             Q    Here in his expert report plaintiff,
  10      Mr. Wood, writes:      "Bottom line, Safe Links is a
  11      service that's run on EOP servers."
  12                  Is that a correct statement, Mr. Rogers?
  13             A    So this kind of shows a fundamental
  14      misunderstanding of the differences between Safe Link
  15      servers and URL detonation through Sonar.
  16                  So Safe Links servers refer to the web
  17      servers that Safe Links points to, which certainly
  18      would be part of that they are EOP servers, but
  19      they're just the web servers that you're taken to when
  20      you click on a Safe Link that we use to check
  21      reputation and then return block pages.
  22                  It would be -- you know, any kind of IP
  23      evasion technique would be meaningless for those
  24      servers.    They're simply checking reputation and
  25      returning block pages as appropriate.

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-1 Entered on FLSD Docket 07/09/2021 Page 11 of
                                      12
                                     CONFIDENTIAL

                                                                    Page 152

   1                  Any kind of link-following visiting sites,
   2      rendering of pages is happening inside of our
   3      sandboxes that are on -- not part of EOP.             They're in
   4      separate spaces across, you know, multiple
   5      geographies, both in our bare metal Microsoft data
   6      centers on Azure and then also routing through
   7      (*redacted*) in some cases.
   8             Q    So just to be clear, is Mr. Wood correct
   9      when he says that "Safe Links is a service that is run
  10      on EOP servers"?
  11             A    Like I said, the Safe Links web service does
  12      run on EOP servers, but that's not at all the piece
  13      that actually analyzes web pages.             That piece is Sonar
  14      and that does not run on EOP addresses.
  15             Q    That is run on sandboxes that can be
  16      deployed anywhere else with different IP addresses in
  17      different geographical locations, correct?
  18             A    That's correct.
  19             Q    So if you look at the big box to the right,
  20      which says "Safe Links has the same IP addresses as
  21      EOP", do you agree with that statement?
  22             A    Once again, he's conflated, you know, the
  23      Safe Links web services with Sonar.
  24                  So once again, the Safe Links web service
  25      boxes that just check reputation and return blocked

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-1 Entered on FLSD Docket 07/09/2021 Page 12 of
                                      12
                                     CONFIDENTIAL

                                                                     Page 153

   1      pages are part of the EOP, but the URL detonation
   2      happens within Sonar inside of, you know, separate
   3      servers that are deployed in a completely separate
   4      way.
   5             Q    So do you agree with the conclusion that
   6      Mr. Wood seems to make here:          "To admit that EOP is
   7      defenseless against IP cloaking is to admit that Safe
   8      Links is defenseless as well"?
   9             A    No.   Once again, EOP has nothing to do with
  10      the server or any kind of page-following or you know,
  11      URL detonation or file detonation.              It's not part of
  12      the EOP.
  13




                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
